Opinion by
Mr. Justice Green,
This case comes before us on appeal from the order or decree of the lower court refusing to grant a distiller’s license to the appellant. Upon examination of the petition, bond and other papers filed by the appellant, we find that they are in exact accordance with the requirements of the act of ninth June, 1891, under which the application is made. No remonstrance or objection of any kind was filed or made against the granting of the license. The petition asserted that the applicant was a citizen of the United States of temperate habits and of good moral character. An additional petition was filed, signed by a large number of the qualified electors of Wharton township, certifying to the good moral character of the applicant and to his fitness to be intrusted with such a license. There were no allegations or proof upon the record impeaching or questioning *325in any way the truth of these declarations. Jhe only entry upon tiie record showing the action of the court upon the application is as follows: “ Now the 10th day of April, 1893, license' is refused. Per Curiam.”
Of course we cannot know why this order was made. So far as we can judge by the record it appears to be a refusal without a reason. We considered very fully the whole subject of the grant of this class of licenses in the two cases of Pollard’s Petition, 127 Pa. 507, and Prospect Brewing Company’s Petition, lb. 523, and upon the rulings there made we are of opinion that it was error to refuse the license in the present case. It is true that the act of 1891 does give the court power to consider the questions of the necessity of the license for the accommodation of the public, and the iitness of the applicant for the grant of the license. But the act only authorizes the court to refuse a license for either of these reasons, “ whenever in the opinion of the said court, having due regard to the number and character of the petitioners for and against such application, such license is not necessary for the accommodation of the public, or that the applicant or applicants is or are not lit persons to whom such license should be granted.” The refusal upon either of these grounds is not to be a mere arbitrary refusal, but only such a refusal, as is the result of an opinion to be formed after a due regard has been given “ to the number and character of the petitioners for and against such application.” As there were no petitioners against the granting of the license there was no question at issue upon either of these subjects, and as the court has not stated that they had any opinion upon these questions or either of them, the case comes precisely within the reasoning of the opinion in the case of Prospect Brewing Co.’s Petition, supra, which it is not necessary to repeat here. We are therefore of opinion that the appellant’s petition for a license should have been sustained and the license granted.
The order of the court below refusing a license is reversed, and a procedendo awarded.